          Case 4:19-cv-00099-BLW Document 1 Filed 03/26/19 Page 1 of 2



Richard A. Hearn (ISB # 5574)
John J. Bulger (ISB # 8375)
HEARN LAW, PLC
155 S. 2nd Avenue
P.O. Box 70
Pocatello, Idaho 83204
Telephone: (208) 904-0004
Facsimile: (208) 904-1816
Email: hearn@hearnlawyers.com
        bulger@hearnlawyers.com

Shane Reichert (ISB # 8662)
Stratton Laggis (ISB # 9414)
REICHERT LAGGIS PLLC
420 South 4th Avenue
Pocatello, Idaho 83201
Telephone: (208) 232-4051
Facsimile: (208) 232-2880
Email: shane@rlidaholaw.com
        stratton@rlidaholaw.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


 SHAYLEE WILLIAMSON,
                                                  Case Number: 4:19-cv-99
         Plaintiff,

 vs.                                              MOTION TO WAIVE BOND
                                                  PURSUANT TO
 KEDRICK WILLS, individually and as               IDAHO CODE § 6-610(2)
 Director of the Idaho State Police; ERIC
 DAYLEY, individually and as Captain of
 Idaho State Police, District 5; LEE EDGLEY,
 individually and in his official capacity;
 BRADY BARNES, individually and in his
 official capacity; PAUL GILBERT,
 individually and in his official capacity;
 PAUL OLSEN, individually and in his
 official capacity; MARCUS GRAHAM,
 individually and in his official capacity; and




MOTION TO WAIVE BOND PURSUANT TO IDAHO CODE § 6-610(2) – Page 1
         Case 4:19-cv-00099-BLW Document 1 Filed 03/26/19 Page 2 of 2



 TOM SELLERS, individually and in his
 official capacity;

        Defendants.


       COMES NOW the Plaintiff SHAYLEE WILLIAMSON and moves this Court for an Order

to Waive Bond pursuant to Idaho Code § 6-610(2).      The affidavit of Plaintiff is filed

contemporaneously with this motion.

       DATED this 26th day of March, 2019.

                                              HEARN LAW, PLC

                                              /s/ John J. Bulger
                                              JOHN J. BULGER




MOTION TO WAIVE BOND PURSUANT TO IDAHO CODE § 6-610(2) – Page 2
